Hopkins, J.P., and Weinstein, J.,
dissent and vote to affirm the judgment of conviction, with the following memorandum. The narrow question before us is whether a police officer may open the door to a motor vehicle during the course of an investigation following the legal stop of the vehicle for good cause — here a defective tail light and excessive noise. We think that to hold the police may not so behave, under the circumstances here, imposes an unreasonable and unduly onerous burden on the legitimate activities of law enforcement agents. We must always hold in mind that it is only unreasonable searches and seizures from which the individual is protected under the Federal and State Constitutions (US Const, 14th, 15th Arndts; NY Const, art I, §12). In determining the unreasonableness of a search and seizure the total circumstances must be considered. Here the defendant was seated in an automobile lawfully stopped by the police while it was proceeding on a public highway. The United States Supreme Court has lately recognized the inordinate danger to a police officer as he approaches a person seated in an automobile (Pennsylvania v Mimms, 434 US 106, 110). The statistics of police homicides indicate, as the Supreme Court pointed out in Mimms, that (p 110) “ ‘a significant percentage of murders of police officers occurs when the officers are making traffic stops’ ” (People v Troiano, 35 NY2d 476, 478, 482 [concurring opn by Rabin, JJ). The opening of the door of the car lessens to a substantial degree the risk of injury to the officer from the use of a gun by a passenger. It cannot be said, therefore, that the “search”, i.e., the mere opening of the door, was unreasonable. We note, too, that the expectations of privacy of a passenger of an automobile fall considerably below the expectations of privacy of an occupant of a dwelling (Cardwell v Lewis, 417 US 583, 590; People v Kreichman, 37 NY2d 693, 698). Here, the opening of the door was a minimal intrusion into the defendant’s expectations of privacy, and was justified under the necessity of securing the officer’s safety. Indeed, once the door was opened, the defendant’s *896own conduct in sliding across the seat, and thus exposing to view the gun in his waistband, was clear evidence of the wisdom of the officer’s precaution. In addition, since the defendant was not shown to be either the operator or the owner of the car, the opening of the door violated no possessory rights of the defendant in the car, and he cannot be heard to complain over that intrusion, minimal as it was (see Rakas v Illinois, 439 US 128, 148-149). Though the defendant held a possessory interest in the gun, that interest was not infringed by a search of his person by which the gun was discovered; the gun came into sight through the entrance of the police into the car. Thus, even assuming that the intrusion was unwarranted, the defendant cannot claim an illegal search since none of his interests were abridged. For these reasons, we would affirm.